Citation Nr: 0522569	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-17 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral nasal pterygium. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to January 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which continued 
a noncompensable rating for the disability at issue. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The veteran's bilateral nasal pterygium does not produce 
a vision impairment within the meaning of VA disability 
regulations.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral nasal 
pterygium are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.84a, Diagnostic Code 6034 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's September 2003 decision, the February 
2004 statement of the case (SOC), and a November 2004 
supplemental statement of the case (SSOC), that the evidence 
did not show that the criteria for a compensable rating for 
the disability in issue had been met.  The SOC contained the 
full text of 38 C.F.R. § 3.159.  In addition, in a letter, 
dated in August 2003 (hereinafter "VCAA letter"), the RO had 
already notified the appellant of the information and 
evidence the RO would obtain and the information and evidence 
the appellant was responsible to provide.  The Board 
concludes that the discussions in the VCAA letter, the RO's 
decision, the SOC and the SSOC, adequately informed the 
appellant of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the VCAA letter, the Board notes 
that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.

In this case, in the VCAA letter, the appellant was notified 
that VA would make reasonable efforts to help obtain all 
records held by Federal agencies, to include service medical 
or other military records, as well as medical records at VA 
hospitals, and records from any non-Federal sources that he 
identified.  He was notified that it was still his 
responsibility to make sure that the non-Federal records were 
received by VA.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.159(c)(1-3).  Additional evidence was subsequently 
associated with the claims file.

The contents of the VCAA letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include the "fourth element."  See Pelegrini II, at 120.  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.

Notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
instant case on appeal, the veteran filed his claim in May 
2003, to which the RO issued a notice to the veteran of VA's 
duty to assist and other VCAA responsibilities in a 
responsive letter dated in August 2003, which preceded the 
initial adverse rating of September 2003.  As such, the 
timing of the VCAA notice comports with the holding in 
Pelegrini, supra. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service VA and non-VA medical records.  
The veteran has been afforded an examination.  Review of the 
February 2004 examination report shows that the veteran's 
complaints were recorded and that a vision examination was 
conducted.  There is no medical evidence in the claims file 
which contradicts the findings or diagnosis in this report.  
Accordingly, there is no basis to find that the veteran's 
examination was inadequate, or that a remand for a new 
examination is required.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 

Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

Service connection for the disability at issue was 
established pursuant to a May 1977 rating.  In May 2003, the 
veteran claimed that the disability had increased in 
severity.  The primary concern in a claim for an increased 
evaluation is the present level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In Francisco, the Court 
stated that although a rating specialist was directed to 
review the recorded history of a disability in order to make 
an accurate evaluation, the regulations did not give past 
medical reports precedence over current findings.  Francisco, 
7 Vet. App. at 58.  Hence, for purposes of application of the 
schedular criteria, the Board assigns the greater weight of 
probative value to the recent VA compensation examination 
conducted in February 2004.  The recent examination is also 
relevant and adequate.  See Powell v. West, 13 Vet. App. 31 
(1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran's bilateral nasal pterygium is currently rated as 
noncompensable under Diagnostic Code 6034.  This code 
provides that pterygium is to be rated for loss of vision, if 
any.  Loss of central visual acuity is rated under Diagnostic 
Codes 6061 through 6079.  Under these codes an evaluation for 
loss of vision can range from anatomical loss of both eyes 
(100 percent) to impairment of 20/50 in one eye and 20/40 in 
the other (10 percent).  Corrected visual acuity must be no 
better than 20/50 in one eye and 20/40 or 20/50 in the other 
eye to warrant a compensable rating.  38 C.F.R. § 4.84a, 
Codes 6078, 6079.  Impairment of 20/40 or better in both eyes 
is rated as noncompensable.  As there is no evidence of 
impaired field of vision or impaired muscle function of the 
veteran's eyes, Diagnostic Codes 6080 through 6092 are not 
relevant in this case.  

As noted above, the veteran was afforded a VA eye examination 
in February 2004.  The veteran's corrected visual acuity in 
the right eye was 20/25 (near and far) and 20/30 in the left 
eye (near and far).  Moreover, the examiner diagnosed 
refraction error and bilateral incipient cataracts but that 
the veteran's right nasal pterygium was not interfering with 
his vision.  

While the veteran asserts that his pterygium has caused a 
worsening of his vision, the medical evidence is otherwise.  
The Board also notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Entitlement to increased (compensable) evaluation for 
bilateral nasal pterygium is denied. 



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


